NOTE: This order is nonpreceden1;ia1.
United States Court of Appeals
for the FederaI Circuit
LYNETTE M. HENRY,
Claimcznt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Responden,t-Appellee.
2009-711 1
Appeal from the United States Cour1; of Appea1s for
Vete1'a11S C1aimS in 07-O782, J11dge R0na1d M. H01daWay.
ON MOTION
Before RA_DER, Chief Judge, LOUR1E and 0'MALLEY,
Circuit Judges.
PER CUR1AM.
0 R D E R
The Secreta1'y of Veterans Affairs moves without op-
position to vacate the judgment of the United States

HENRY V. DVA 2
Court of Appeals for Veterans Claims and to remand for
further proceedings.
The appellant filed a notice of appeal with the Court
of Veterans C1aims more than 120 days after the Board of
Veterans’ Appeals mailed its decision in her case. That
court dismissed the appeal as untime1y, concluding that
the 120-day appeal period established by 38 U.S.C. §
7266(a) for seeking review of Board of Veterans’ Appeals
decisions is jurisdictional and not subject to equitable
tolling. The appellant sought this court's revie'w.
This court stayed the briefing schedule in this appeal
pending the United States Supreme C0urt’s review of our
decision in Hen.ders0n v. Shinseki, 589 F.3d 1201 (Fed.
Cir. 2009) (en banc) (affirming Court of Appeals for Vet-
erans Claims determination that period to appeal to that
court is not subject to equitable tolling). 111 Henders0n ex
rel. Hen.derson L). Shinseki, 131 S.Ct. 1197 (2011), the
Supreme Court reversed this court’s decision and con-
cluded that the 120-day deadline for filing an appeal with
the Court of Appeals for Veterans Claims does not have
jurisdictional consequences. Because the Court of Ap-
peals for Veterans Claims erred in concluding that the
appeal deadline established by § 7266(a) is jurisdictional,
we vacate the Court of Appeals for Veterans Claims’
judgment and remand for further proceedings.
Accordingly,
IT ls 0RDERED THAT:
(1) The motion is granted The judgment is vacated
and the case is remanded for further proceedings
(2) All sides shall bear their own costs.

3
l‘1AY 2 5 2011
Date
cc: Lynette M. Henry
s20
Issued As A l\/landate:
1 Joseph A. Pixley, Esq.
HAY 25
HENaY v. DvA
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
2011
F
H.s. count 
ms FEnERAL clRcurr
HAY 25-2011
ma imRe\Lv
cum